Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
Continued Prosecution Application
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/15/2021 has been entered.
2.	Claims 86, 93, 95-106, 109, 114-116, 118-125, 128, 134, 138, 144, 148, 150, 154-157, 170, 172-174, 185 and 187 are all the claims for this application.
3.	Claims 87-89, 107, 108, 110, 126, 127, 136, 140, 142, 146, 158-165, 168, 169, 171, 175-184, and 186 are canceled and Claims 86, 106, 109, 118-121, 123-125, 144, 154, 156, and 170, 172-174 are amended  in the Response of 3/15/2021.
4.	Claims 96-101 and 103-105 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/21/17.
5.	Claims 86, 93, 95, 102, 106, 109, 114-116, 118-125, 128, 134, 138, 144, 148, 150, 154-157, 170, 172-174, 185 and 187 are all the claims under examination.
6.	Applicants amendment of the claims raises new grounds for rejection. This Office Action contains new grounds for objections.
Information Disclosure Statement
7.	The IDS of 3/15/2021 has been considered and entered. The initialed and dated 1449 form is attached.

Withdrawal of Rejections 
	Claim Rejections - 35 USC § 112, second paragraph
8.	The rejection of Claims 86-89, 93, 95, 102, 106-110, 114-116, 118-127, 134, 136, 138, 140, 142, 144, 146, 148, 150 ,154-165 and 168-187 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is moot for the canceled claims and withdrawn for the pending claims.
a) The rejection of Claims 86-89, 93, 95, 102, 106-110, 114-116, 118-127, 134, 136, 138, 140, 142, 144, 146, 148, 150,154-165 and 168-187 as being incomplete for the omitted structural cooperative relationships for the structural elements of “the artificial hinge” is withdrawn. After three (3) RCEs, Applicants have agreed to amend the claims to recite that the “peptides” are in fact “hinges” (as provided for the elected and examined invention throughout the specification), and that for those that are “artificial”, they have amended the claims to indicate what those sequences are.
b) The rejection of Claims 86-89, 93, 95, 102, 106-110, 114-116, 118-127, 134, 136, 138, 140, 142, 144, 146, 148, 150,154-165 and 168-187 for the meaning of an “artificial hinge” is withdrawn. After three (3) RCEs, Applicants have agreed to amend the claims to recite that the “peptides” are in fact “hinges” (as provided for the elected and examined invention throughout the specification), and that for those that are “artificial”, they have amended the claims to indicate what those sequences are.
Claim Rejections - 35 USC § 112, first paragraph
Written Description
9.	The rejection of Claims 86-89, 93, 95, 102, 106-110, 114-116, 118-127, 134, 136, 138, 140, 142, 144, 146, 148, 150 ,154-165 and 168-187 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is moot for the canceled claims and withdrawn for the pending claims. After three (3) RCEs, Applicants have agreed to amend the claims to recite that the “peptides” are in fact “hinges” (as provided for the elected and examined invention throughout the specification), and that for those that are “artificial”, they have amended the claims to indicate what those sequences are. Applicants have amended the claims to clarify which sequences contain cysteines and which do not.


New Grounds for Objection
Specification
10.	The disclosure is objected to because of the following informalities:
The use of the term, e.g., Tris, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required.

New Grounds for Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


11.	Claim 150 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	-) Claim 150 depends from canceled Claim 126. How is the ordinary artisan to construe the subject matter of the claim absent it having a preceding and broader description?

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

12.	Claims 86, 93, 95, 102, 106, 109, 114-116, 118-125, 128, 134, 138, 144, 148, 150, 154-157, 170, 172-174, 185 and 187 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, 16, 19, and 35 of copending Application No. 16/972,724 (reference application as yet to be published). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims encompass amino acid sequences comprising minibody structures, where the reference specification defines throughout the “antigen binding construct” as claimed as a minibody: [0159] A "minibody" as described herein includes a homodimer, wherein each monomer is a single-chain variable fragment (scFv) linked to a human IgG1 CH3 domain by a linker, such as a hinge sequence. In some embodiments, the hinge sequence is a human IgG1 hinge sequence as shown in Figure 18, SEQ ID NOs: 34-37. In some embodiments, the hinge sequence is at least 80, 85, 90, 95, 99 or 100% identical to one or more of the sequences in Figure 18. In some embodiments, the CDR sequences (e.g., as denoted in Figure 19 and 20 or Figure 4) are maintained and the rest of the sequence is allowed to vary. “
	Here the instant claimed structures for SEQ ID NOS: 168 and 170 correspond to the sequences set forth in the reference application with respect to SEQ ID NOS: 34, 35, 36, and 37 for SEQ ID NO: 168:

    PNG
    media_image1.png
    214
    916
    media_image1.png
    Greyscale
; and SEQ ID NOS: 35 and 37 for SEQ ID NO: 170:

    PNG
    media_image2.png
    53
    883
    media_image2.png
    Greyscale
 .
The instant claims are drawn to sequences “comprising” SEQ ID NOS: 168 and 170, and therefore any sequence comprising those amino acids would fall within the purview of the claimed sequences. The claims of the reference application correspond to the breadth and scope of instant claims that are drawn to amino acid sequences and/or minibodies, per se, having non-natural or artificial hinges sharing identical amino acid structural features. Most importantly, the reference application refers the sequences as hinges (and not a generic peptide).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
13.	No claims are allowed.
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LYNN A BRISTOL/Primary Examiner, Art Unit 1643